           Case 1:20-cv-02262-EGS Document 39 Filed 09/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA
------------------------------------------ x
- - - - - - - RICHARDSON,
TERESA        -                      CHRISTOPHER CARROLL,                            :
GINA ARFI, and AIDA ZYGAS,                                                           :
                                                                                     :
                                        Plaintiffs,                                  :         Case No. 20-cv-02262 (EGS)
                    -against-                                                        :
                                                                                     :
DONALD J. TRUMP, in his official capacity as President of :
the United States,                                                                   :
                                                                                     :
LOUIS DEJOY, in his official capacity as Postmaster                                  :
General of the United States, and                                                    :
                                                                                     :
UNITED STATES POSTAL SERVICE,                                                        :
                                                                                     :
                                        Defendants.                                  :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - :x-
                                                                                     :
                PLAINTIFFS’ RESPONSE OF NO OBJECTION                                 :  TO CONSOLIDATION
                                                                                     :
          Pursuant to this Court’s Minute Order, dated September 1, :2020, directing all parties to show
                                                                                     :
cause why this action should not be consolidated with related cases,: Plaintiffs Teresa Richardson,
                                                                                     :
Christopher Carroll, Gina Arfi, and Aida Zygas respond that they have                : no objection to the consolidation
                                                                                     :
of this action with National Association for the Advancement of Colored              :  People v. U.S. Postal Service,
                                                                                     :
Case No. 20-2295, State of New York v. Trump, Case No. 20-2340, and Vote Forward v. DeJoy, Case No.
                                                                                     :
                                                                                     :
20-2405, pursuant to Rule 42(a) of the Federal Rules of Civil Procedure and Local Civil Rule 40.5(a)(3).
                                                                                     :
                                                                                     :
                                                                                     :
                                                                                     :
                                                                                     :
                                                                                     :
        Case 1:20-cv-02262-EGS Document 39 Filed 09/02/20 Page 2 of 2




Dated: Washington, D.C.
       September 2, 2020
                                          Respectfully submitted,

                                          BERG & ANDROPHY

                                           /s/ David H. Berg
                                          David H. Berg
                                          (Admitted pro hac vice)

                                           /s/ Joel M. Androphy
                                          Joel M. Androphy
                                          D.D.C. Bar No. 999769

                                          James W. Quinn
                                          (Admitted pro hac vice)
                                          Bronwyn M. James
                                          (Admitted pro hac vice)
                                          120 West 45th Street, 38th Floor
                                          New York, NY 10036
                                          Tel: (646) 766-0073

                                          Attorneys for Plaintiffs

                                          OF COUNSEL:

                                          Kathryn Page Berg
                                          120 West 45th Street, 38th Floor
                                          New York, NY 10036
                                          (Admitted pro hac vice)
                                          Tel: (646) 766-0073




                                      2
